Order entered March 30, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01060-CV

                    LAZO TECHNOLOGIES, INC., ET AL., Appellants

                                                V.

                  HEWLETT-PACKARD COMPANY, ET AL., Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-06786-D

                                            ORDER
       We GRANT the March 26, 2015 unopposed motion of appellee Garrett Goeters for an

extension of time to file a brief. We ORDER the brief tendered to this Court by appellee Garrett

Goeters on February 25, 2015 filed as of the date of this order.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE